DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 103-131 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 72-102 of copending Application No. 17/077845. 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 103,
Claim 103 of Application No. 17/077798
Claim 72 of Application No. 17/077845
An apparatus, comprising: a digital signal processor that is operable to receive a plurality of bits of information and provide a plurality of digital signals based on the plurality of bits of information; 
An apparatus, comprising: a digital signal processor that is operable to receive information signals including plurality of bits of information and provide a plurality of digital signals based on the information signals; 
digital-to-analog conversion circuitry operable to receive the digital signals from the digital signal processor and provide a plurality of analog signals based on the digital signals; 
digital-to-analog conversion circuitry operable to receive the digital signals from the digital signal processor and provide a plurality of analog signals based on the digital signals; 
driver circuitry operable to output drive signals based on the analog signals; 
driver circuitry operable to output drive signals based on the analog signals; 
a laser operable to provide an optical signal; and 
a laser operable to provide an optical signal; and 

an optical modulator operable to modulate at least a portion of the optical signal based on the drive signals to provide a modulated optical signal, 
the modulated optical signal including a first optical subcarriers and a second optical subcarrier, 
the modulated optical signal including a first group of optical subcarriers and a second group of optical subcarriers, the first group of optical subcarriers including a first optical subcarrier and the second group of optical subcarriers including a second optical subcarrier,
the first optical subcarrier carrying first data and the second optical subcarrier carrying second data, the first and second data being indicative of the plurality of bits of information.
the first optical subcarrier carrying first data and the second optical subcarrier carrying second data, the first and second data being indicative of the plurality of bits of information.


Regarding claim 104,
Claim 104 of Application No. 17/077798
Claim 73 of Application No. 17/077845
An apparatus in accordance with claim 103, wherein the first data is the same as the second data.
An apparatus in accordance with claim 72, wherein the first data is the same as the second data.


Regarding claim 105,
Claim 105 of Application No. 17/077798
Claim 75 of Application No. 17/077845

An apparatus in accordance with claim 72, further including an optical splitter, the splitter having an input and first and second outputs, the input being operable to receive the modulated optical signal and the first output being operable to supply a first portion of the modulated optical signal and the second output being operable to supply a second portion of modulated optical signal.


Regarding claim 106,
Claim 106 of Application No. 17/077798
Claim 76 of Application No. 17/077845
An apparatus in accordance with claim 105, wherein the first portion of the modulated optical signal is a first power-split portion of the modulated optical signal and the second portion of the modulated optical signal is a second power-split portion of the modulated optical signal.
An apparatus in accordance with claim 75, wherein the first portion of the modulated optical signal is a first power-split portion of the modulated optical signal and the second portion of the modulated optical signal is a second power-split portion of the modulated optical signal.


Regarding claim 107,
Claim 107 of Application No. 17/077798
Claim 77 of Application No. 17/077845

An apparatus in accordance with claim 75, further including a wavelength selective switch that receives the first portion of the modulated optical signal.


Regarding claim 108,
Claim 108 of Application No. 17/077798
Claim 78 of Application No. 17/077845
An apparatus in accordance with claim 105, further including: a first wavelength selective switch that receives the first portion of the modulated optical signal; and a second wavelength selective switch that receives the second portion of the modulated optical signal.
An apparatus in accordance with claim 75, further including: a first wavelength selective switch that receives the first portion of the modulated optical signal; and a second wavelength selective switch that receives the second portion of the modulated optical signal.


Regarding claim 109,
Claim 109 of Application No. 17/077798
Claim 79 of Application No. 17/077845
An apparatus in accordance with claim 108, wherein the first wavelength selective switch supplies the first optical subcarrier to a first optical communication path including a first optical fiber and the second wavelength selective switch supplies the second optical subcarrier to a 



Regarding claim 110,
Claim 110 of Application No. 17/077798
Claim 80 of Application No. 17/077845
An apparatus in accordance with claim 103, wherein each of the first and second optical subcarriers is a Nyquist subcarrier.
An apparatus in accordance with claim 72, wherein each optical subcarrier in the first group of optical subcarriers is a Nyquist subcarrier.


Regarding claim 111,
Claim 111 of Application No. 17/077798
Claim 81 of Application No. 17/077845
An apparatus in accordance with claim 105, further including a wavelength selective switch that receives the first portion of the modulated optical signal and the second portion of the modulated optical signal.
An apparatus in accordance with claim 75, further including a wavelength selective switch that receives the first portion of the modulated optical signal and the second portion of the modulated optical signal.


Regarding claim 112,
Claim 112 of Application No. 17/077798
Claim 82 of Application No. 17/077845
An apparatus in accordance with claim 111, wherein the wavelength selective switch supplies the first optical subcarrier to a first optical communication path including a first optical fiber, 



Regarding claim 113,
Claim 113 of Application No. 17/077798
Claim 83 of Application No. 17/077845
An apparatus in accordance with claim 103, further including an optical splitter, wherein the optical splitter receives the optical signal from the laser and supplies said at least a portion of the optical signal to the modulator.
An apparatus in accordance with claim 72, further including an optical splitter, wherein the optical splitter receives the optical signal from the laser and supplies said at least a portion of the optical signal to the modulator.


Regarding claim 114,
Claim 114 of Application No. 17/077798
Claim 84 of Application No. 17/077845
An apparatus, comprising: a polarization beam splitter that is operable to receive a first modulated optical signal and a second modulated optical signal, the first modulated optical signal including a first group of optical subcarriers and the second modulated optical signal including a second group of optical subcarriers,
An apparatus, comprising: a polarization beam splitter that is operable to receive a modulated optical signal, the modulated optical signal including a plurality of optical subcarriers, the modulated optical signal including a first group of optical subcarriers and a second group of optical subcarriers, 

the first group of optical subcarriers including a first optical subcarrier and a second optical subcarrier, the second group of optical subcarriers 
the first optical subcarrier carrying first data and the second optical subcarrier carrying second data, 
the first optical subcarrier carrying first data and the second optical subcarrier carrying second data, 
the first data being indicative of a plurality of bits of information and the second data being indicative of the plurality of bits of information; 
the first data being indicative of a first plurality of bits of information, the second data being indicative of a second plurality of bits of information; 
optical hybrid circuitry operable to receive outputs from the polarization beam splitter and supply a plurality of optical mixing products; 
optical hybrid circuitry operable to receive outputs from the polarization beam splitter and supply a plurality of optical mixing products; 
photodetector circuitry operable to supply electrical signals based on the plurality of optical mixing products; 
photodetector circuitry operable to supply electrical signals based on the plurality of optical mixing products; 
analog-to-digital conversion circuitry operable to provide digital signals based on the electrical signals; and 
analog-to-digital conversion circuitry operable to provide digital signals based on the electrical signals; 
a digital signal processor operable to output the plurality of bits based on the digital signals.
a digital signal processor operable to output the first plurality of bits of information and the 


	However, Claim 114 of Application No. 17/077811 differs from Claim 84 of Application No. 17/077845 because Claim 114 of Application No. 17/077811 does not include “a third optical subcarrier and a fourth optical subcarrier, the third optical subcarrier carrying third data and the fourth optical subcarrier carrying fourth data, and the third data being indicative of the first plurality of bits of information, and the fourth data being indicative of the second plurality of bits of information.”
	It is clear that all the elements of the claim 114 of Application No. 17/077811 are to be found in the claim 84 of Application No. 17/077845 (as the application claim 114 of Application No. 17/077811 fully encompasses the claim 84 of Application No. 17/077845). The difference between the claim 114 of Application No. 17/077811 and the claim 84 of Application No. 17/077845 lies in the fact that the claim 84 of Application No. 17/077845 includes many more elements and thus much more specific.  Thus the invention of the claim 84 of Application No. 17/077845 is in effect a “species” of the “generic” invention of the claim 114 of Application No. 17/077811.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claim 114 of Application No. 17/077811 is anticipated by the claim 84 of Application No. 17/077845, it is not patentably distinct from the claim 84 of Application No. 17/077845. 
	Regarding claim 115,
Claim 115 of Application No. 17/077798
Claim 85 of Application No. 17/077845
An apparatus in accordance with claim 114, wherein the first data is the same as the second data.
An apparatus in accordance with claim 84, wherein the first data is the same as the third data.



Claim 116 of Application No. 17/077798
Claim 86 of Application No. 17/077845
An apparatus in accordance with claim 114, wherein a guard band spectrally separates first frequencies associated with the first group of optical subcarriers from second frequencies associated with the second group of optical subcarriers.
An apparatus in accordance with claim 84, wherein a guard band spectrally separates first frequencies associated with the first group of optical subcarriers from second frequencies associated with the second group of optical subcarriers.


	Regarding claim 117,
Claim 117 of Application No. 17/077798
Claim 87 of Application No. 17/077845
An apparatus in accordance with claim 114, further including an optical combiner having a first input that receives the first modulated optical signal and a second input that receives the second modulated optical signal, the optical combiner having an output that supplies the first and the second modulated optical signals.
An apparatus in accordance with claim 84, further including an optical combiner having a first input that receives a first portion of the modulated optical signal and a second input that receives a second portion of the modulated optical signal, the first portion of the modulated optical signal including the first plurality of optical subcarriers and the second portion of the modulated optical signal including the second plurality of optical subcarriers, the optical combiner having an output that supplies the modulated optical signal.



Claim 118 of Application No. 17/077798
Claim 88 of Application No. 17/077845
An apparatus in accordance with claim 117, further including: a first wavelength selective switch operable to be coupled to a first optical communication path including a first optical fiber, the first wavelength selective switch being operable to receive the first modulated optical signal from the first optical communication path and supply the first modulated optical signal to the first input of the optical combiner; and a second wavelength selective switch operable to be coupled to a second optical communication path including a second optical fiber, the second wavelength selective switch being operable to receive the second modulated optical signal from the second optical communication path and supply the second modulated optical signal to the second input of the optical combiner.
An apparatus in accordance with claim 87, further including: a first wavelength selective switch operable to be coupled to a first optical communication path including a first optical fiber, the first wavelength selective switch being operable to receive the first portion of the modulated optical signal from the first optical communication path and supply the first portion of the modulated optical signal to the first input of the optical combiner; and a second wavelength selective switch operable to be coupled to a second optical communication path including a second optical fiber, the second wavelength selective switch being operable to receive the second portion of the modulated optical signal from the second optical communication path and supply the second portion of the modulated optical signal to the second input of the optical combiner.


	Regarding claim 119,
Claim 119 of Application No. 17/077798
Claim 89 of Application No. 17/077845

An apparatus in accordance with claim 87, further including: a wavelength selective switch operable to be coupled to a first optical communication path including a first optical fiber and a second optical communication path including a second optical fiber, the wavelength selective switch being operable to receive the first portion of the modulated optical signal from the first optical communication path and supply the first portion of the modulated optical signal to the first input of the optical combiner, the wavelength selective switch being operable to receive the second portion of the modulated optical signal from the second optical communication path and supply the second portion of the modulated optical signal to the second input of the optical combiner.


	Regarding claim 120,
Claim 120 of Application No. 17/077798
Claim 90 of Application No. 17/077845
An apparatus in accordance with claim 114, further including a local oscillator laser that supplies light, at least a portion of the light being supplied to the optical hybrid circuitry.
An apparatus in accordance with claim 84, further including a local oscillator laser that supplies light, at least a portion of the light being supplied to the optical hybrid circuitry.


	Regarding claim 121,
Claim 121 of Application No. 17/077798
Claim 91 of Application No. 17/077845
An apparatus in accordance with claim 120, further including an optical splitter that receives the light from the local oscillator laser and supplies to the portion of the light to the optical hybrid circuitry.
An apparatus in accordance with claim 90, further including an optical splitter that receives the light from the local oscillator laser and supplies to the portion of the light to the optical hybrid circuitry.


Regarding claim 122,
Claim 122 of Application No. 17/077798
Claim 92 of Application No. 17/077845
An apparatus, comprising: a first digital signal processor that is operable to receive a first plurality of bits of information and provide a first plurality of digital signals based on the first plurality of bits of information; 
An apparatus, comprising: a first digital signal processor that is operable to receive information signals including a first plurality of bits of information and provide a first plurality of digital signals based on the information signals; 
digital-to-analog conversion circuitry operable to receive the first plurality of digital signals from the first digital signal processor and provide a plurality of analog signals based on the digital signals; 
digital-to-analog conversion circuitry operable to receive the first plurality of digital signals from the first digital signal processor and provide a plurality of analog signals based on the digital signals; 
driver circuitry operable to output drive signals based on the analog signals; 
driver circuitry operable to output drive signals based on the analog signals; 

an optical modulator operable to modulate an optical signal based on the drive signals to provide a first modulated optical signal, the first modulated optical signal including a first group of optical subcarriers and a second group of optical subcarriers, the first group of optical subcarriers including a first optical subcarrier and the second group of optical subcarriers including a second optical subcarrier, the first optical subcarrier carrying first data and the second optical subcarrier carrying second data, the first and second data being indicative of the first plurality of bits of information; 
a polarization beam splitter that is operable to receive a second modulated optical signal, the second modulated optical signal including a first group of optical subcarriers and a second group of optical subcarriers, the first group of optical subcarriers including a third optical subcarrier and the second group of optical subcarriers including a fourth optical subcarrier, the third optical subcarrier carrying third data and the fourth optical subcarrier carrying fourth data, the third data being indicative of a second plurality of 


optical hybrid circuitry operable to receive outputs from the polarization beam splitter and supply a plurality of optical mixing products; 
photodetector circuitry operable to supply electrical signals based on the plurality of optical mixing products; 
photodetector circuitry operable to supply electrical signals based on the plurality of optical mixing products; 
analog-to-digital conversion circuitry operable to provide a second plurality of digital signals based on the electrical signals; and
analog-to-digital conversion circuitry operable to provide a second plurality of digital signals based on the electrical signals; and 
a second digital signal processor operable to output the second plurality of bits based on the second plurality of digital signals.
a digital signal processor operable to output the second plurality of bits based on the second plurality of digital signals.

	
	Regarding claim 123,
Claim 123 of Application No. 17/077798
Claims 93 and 94 of Application No. 17/077845
An apparatus in accordance with claim 122, wherein each subcarrier of the first group of optical subcarriers has a corresponding one of a first plurality of frequencies and each subcarrier of the second group of optical subcarriers has a 

An apparatus in accordance with claim 93, wherein each subcarrier of the second group of optical subcarriers has a corresponding one of a second plurality of frequencies and each subcarrier of the fourth group of optical subcarriers has a corresponding one of the second plurality of frequencies.


	Regarding claim 124,
Claim 124 of Application No. 17/077798
Claim 95 of Application No. 17/077845
An apparatus in accordance with claim 122, wherein each of the first and second optical subcarriers is a Nyquist subcarrier.
An apparatus in accordance with claim 92, wherein each optical subcarrier of the first group of optical subcarriers, each optical subcarrier of the second group of optical subcarriers, each optical subcarriers of the third group of optical subcarriers, and each optical subcarrier of the fourth group of optical subcarriers is a Nyquist subcarrier.


	Regarding claim 125,
Claim 125 of Application No. 17/077798
Claim 96 of Application No. 17/077845

An apparatus in accordance with claim 92, wherein the first data is the same as the second data and the third data is the same as the fourth data.


	Regarding claim 126,
Claim 126 of Application No. 17/077798
Claim 97 of Application No. 17/077845
An apparatus in accordance with claim 122, wherein a guard band spectrally separates first frequencies associated with the first group of optical subcarriers from second frequencies associated with the second group of optical subcarriers.
An apparatus in accordance with claim 92, wherein a guard band spectrally separates first frequencies associated with the first group of optical subcarriers from second frequencies associated with the second group of optical subcarriers.



	Regarding claim 127,
Claim 127 of Application No. 17/077798
Claim 98 of Application No. 17/077845
An apparatus in accordance with claim 122, further including an optical splitter having an input that receives the first modulated optical signal, a first output that supplies a first portion of the first modulated optical signal and a second 



	Regarding claim 128,
Claim 128 of Application No. 17/077798
Claim 99 of Application No. 17/077845
An apparatus in accordance with claim 127, further including an optical combiner having a first input that receives a first portion of the second modulated optical signal including the first group of optical subcarriers and a second portion of the second modulated optical including the second group of optical subcarriers.
An apparatus in accordance with claim 98, further including an optical combiner having a first input that receives a first portion of the second modulated optical signal including the third group of optical subcarriers and a second portion of the second modulated optical including the fourth group of the optical subcarriers.


	Regarding claim 129,
Claim 129 of Application No. 17/077798
Claim 100 of Application No. 17/077845
An apparatus in accordance with claim 128, further including: a first wavelength selective switch being operable to receive the first portion of the first modulated optical signal and supply the first optical subcarrier to a first optical communication path including a first optical fiber; and a second wavelength selective switch that 



	Regarding claim 130,
Claim 130 of Application No. 17/077798
Claim 101 of Application No. 17/077845
An apparatus in accordance with claim 129, further including: a third wavelength selective switch operable to be coupled to the second optical communication path including the second optical fiber, the third wavelength selective switch being operable to receive the first portion of the second modulated optical signal including the first group of optical subcarriers from the second optical communication path and supply the first portion of the second modulated optical signal to the first input of the optical combiner; and a fourth wavelength selective switch operable to be coupled to the first optical communication path including the first optical fiber, the fourth wavelength selective switch being operable to receive the second portion of 



	Regarding claim 131,
Claim 131 of Application No. 17/077798
Claim 102 of Application No. 17/077845
An apparatus in accordance with claim 129, further including: a first wavelength selective switch operable to receive the first portion of the first modulated optical signal and the second portion of the first modulated optical signal, wherein the first wavelength selective switch supplies the first optical subcarrier to a first optical communication path including a first optical fiber, and the first wavelength selective switch supplies the second optical subcarrier to a second optical communication path including a second optical fiber; and 
An apparatus in accordance with claim 99, further including: a first wavelength selective switch operable to receive the first portion of the first modulated optical signal and the second portion of the first modulated optical signal, wherein the first wavelength selective switch supplies the first group of optical subcarriers to a first optical communication path including a first optical fiber, and the first wavelength selective switch supplies the second group of optical subcarriers to a second optical communication path including a second optical fiber; and 
a second wavelength selective switch operable to be coupled to the second optical communication path including the second optical fiber and being operable to receive the first portion of the 



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62913253, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a wavelength selective switch that receives the first portion of the modulated optical signal and the second portion of the modulated optical signal”, “the wavelength selective switch supplies the first optical subcarrier to a first optical communication path including a first optical fiber, and the wavelength selective switch supplies the second group of optical subcarriers to a second optical communication path including a second optical fiber,” and “the wavelength selective switch being operable to receive the first modulated optical signal from the first optical communication path and supply the first modulated optical signal to the first input of the optical combiner, the wavelength selective switch being operable  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 131 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Claim 131 requires “a first wavelength selective switch” and “a second wavelength selective switch.” It is unclear whether these wavelength selective switches are referring to the wavelength selective switches of claim 129 or another set of selective switches. It is also unclear whether the applicant is trying to replace the second wavelength switch of claim 129 with new wavelength switch.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 103, 105-106, 110, 113-114, 117, 120-124, and 127-128 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US20190181960A1).
	Regarding claim 103, Wu et al. discloses An apparatus (Fig. 3b), comprising: 
	a digital signal processor (Fig. 3b; the Tx DSP 310) that is operable to receive a plurality of bits of information (Fig. 3b; Fig. 4; Para. 34; the Tx DSP 310 receive a plurality of independent input data streams of bits (Client Data 1-4) from a respective one of a plurality of data sources) and provide a plurality of digital signals based on the plurality of bits of information (Fig. 3b; Fig. 4; Abstract; Para. 37; Pulse shape filter 470 may apply a pulse shaping filter to the data stored in the 512 frequency bins to thereby provide the digital subcarriers which are multiplexed and subject to an inverse FFT; The electrical signals or digital subcarriers are generated in a DSP based on independent input data streams); 
	digital-to-analog conversion circuitry (Fig. 3b; the DAC 320) operable to receive the digital signals from the digital signal processor and provide a plurality of analog signals based on the digital signals (Fig. 3b; Fig. 4; the digital-to-analog converter DAC 320 receives the multiplexed digital signals and provide the analog signal to the modulator as shown); 
	driver circuitry (Fig. 3b; the electrical lines are connected to the modulator 340 as shown) operable to output drive signals based on the analog signals (Fig. 3b; Abstract; Para. 31; Drive signals are generated based on the digital subcarriers, and such drive signals are applied to an optical modulator; Two DACs 320-1a,b supply voltage signals to modulator 340-1, and two DACs 320-2a,b supply voltage signals to modulator 340-2); 
	a laser (Fig. 3b; laser 330) operable to provide an optical signal (Fig. 3b; the laser 330 provides an optical signal as shown); and 
	an optical modulator (Fig. 3b; the modulator 340) operable to modulate at least a portion of the optical signal based on the drive signals to provide a modulated optical signal (Fig. 3b; Abstract; Para. 14; Drive signals are generated based on the digital subcarriers, and such drive signals are applied to an optical modulator; The optical modulator modulates light output from a laser based on the drive signals to supply optical subcarriers corresponding to the digital subcarriers), the modulated optical signal including a first optical subcarriers and a second optical subcarrier (Fig. 3b; Abstract; Drive signals are generated based on the digital subcarriers, and such drive signals are applied to an optical modulator. The optical modulator modulates light output from a laser based on the drive signals to supply optical subcarriers corresponding to the digital subcarriers), the first optical subcarrier carrying first data and the second optical subcarrier carrying second data, the first and second data being indicative of the plurality of bits of information (Fig. 3b; Fig. 4; Para. 34; Para. 37; Abstract;  Each of FEC encoders 405-1 to 405-4 receive a plurality of independent input data streams of bits (Client Data 1-4) from a respective one of a plurality of data sources and perform error correction coding on a corresponding one of the input data streams. Each of the FEC encoded input data streams are processed and input to the corresponding pulse shape filter 470 as shown. The pulse shape filter 470 apply a pulse .
	Regarding claim 105, the present system discloses An apparatus in accordance with claim 103, as described and applied above, further including an optical splitter (Fig. 3a; Fig. 2; the splitter 12 is shown), the splitter having an input and first and second outputs (Fig. 3a; Fig. 2; the input of the splitter 12 receives the optical signal from the transceiver 11 and outputs signals through outputs 12-1 to 12-3), the input being operable to receive the modulated optical signal and the first output being operable to supply a first portion of the modulated optical signal and the second output being operable to supply a second portion of modulated optical signal (Fig. 3a; Fig. 2; Para. 17; Transceiver 11 may include an output that supplies modulated optical signals to a splitter 12, which, in turn, has a plurality of outputs or ports 12-1, 12-2, and 12-3. Each of these ports may provide a power split portion of the input modulated optical signal to the splitter 12).
	Regarding claim 106, the present system discloses An apparatus in accordance with claim 105, as described and applied above, wherein the first portion of the modulated optical signal is a first power-split portion of the modulated optical signal and the second portion of the modulated optical signal is a second power-split portion of the modulated optical signal (Fig. 3a; Fig. 2; Para. 17; Transceiver 11 may include an output that supplies modulated optical signals to a splitter 12, which, in turn, has a plurality of outputs or ports 12-1, 12-2, and 12-3. Each of these ports may provide a power split portion of the input modulated optical signal to the splitter 12).
	Regarding claim 110, the present system discloses An apparatus in accordance with claim 103, as described and applied above, wherein each of the first and second optical subcarriers is a Nyquist subcarrier (Fig. 3a; Para. 3; The optical signal including a plurality of Nyquist subcarriers based on the outputs of the digital signal processor, wherein a first one of the plurality of Nyquist subcarriers carries 
	Regarding claim 113, the present system discloses An apparatus in accordance with claim 103, as described and applied above, further including an optical splitter (Fig. 3b; splitter 350), wherein the optical splitter receives the optical signal from the laser and supplies said at least a portion of the optical signal to the modulator (Fig. 3b; the splitter 350 receives the optical signal from the laser 330 and provides splitted optical signals to the modulators 340-1 and 340-2).
	Regarding claim 114, Wu et al. discloses An apparatus (Fig. 6), comprising: 
	a polarization beam splitter (Fig. 6; the polarization beam splitter 605) that is operable to receive a first modulated optical signal and a second modulated optical signal (Fig. 6; Para. 30; the polarization beam splitter 605 receives the polarization multiplexed signal, wherein the modulator 340-1 may be used to modulate signals of the first polarization. Modulator 340-2 may be used to modulate signals for the second polarization), the first modulated optical signal including a first group of optical subcarriers (Fig. 6; Para. 44; the PBS 605 receives the four subcarriers, SC1 to SC4. The first group of optical subcarriers are output from the PBS port 605-1 with first or TE polarization) and the second modulated optical signal including a second group of optical subcarriers (Fig. 6; Para. 44; the PBS 605 receives the four subcarriers, SC1 to SC4. The second group of optical subcarriers are output from the PBS port 605-2 with second or TM polarization), the first group of optical subcarriers including a first optical subcarrier and the second group of optical subcarriers including a second optical subcarrier (Fig. 6; Para. 44; the PBS 605 receives the four subcarriers, SC1 to SC4. The first group of optical subcarriers are output from the PBS port 605-1 with first or TE polarization, and the second group of optical subcarriers are output from the PBS port 605-2 with second or TM polarization), the first optical subcarrier carrying first data and the second optical subcarrier carrying second data, the first data being indicative of a plurality of bits of information and the second data being indicative of the plurality of bits of information (Fig. 6; Fig. 3b; Fig. 4; Para. 34; Para. 37; Abstract;  Each of FEC encoders 405-1 to 405-4 receive a plurality of independent input data streams of bits (Client Data 1-4) from a respective one of a plurality of data sources and perform error correction coding on a corresponding one of the input data streams. Each of the FEC encoded input data streams are processed and input to the corresponding pulse shape filter 470 as shown. The pulse shape filter 470 apply a pulse shaping filter to the data stored in the 512 frequency bins to thereby provide the digital subcarriers which are multiplexed and subject to an inverse FFT. The optical modulator modulates light output from a laser based on the drive signals to supply optical subcarriers corresponding to the digital subcarriers); 
	optical hybrid circuitry (Fig. 6; the 90-degree Hybrid 620-1 and 620-2) operable to receive outputs from the polarization beam splitter and supply a plurality of optical mixing products (Fig. 6; the 90-degree Hybrid 620-1 and 620-2 receives the output of the PBS 605 and the local oscillator 610 to mix the two optical signals and output the optical mixing products as shown); 
	photodetector circuitry (Fig. 6; the detectors 630-1 and 630-2) operable to supply electrical signals based on the plurality of optical mixing products (Fig. 6; Para. 45; Detectors 630 may detect mixing products output from the optical hybrids, to form corresponding voltage signals); 
	analog-to-digital conversion circuitry (Fig. 6; the analog-to-digital converters 640-1 and 640-2) operable to provide digital signals based on the electrical signals (Fig. 6; Para. 45; two ADCs 640-1 may convert the voltage signals to digital samples for the first polarization signals after amplification. Similarly, two ADCs 640-2 may convert the voltage signals to digital samples for the second polarization signals after amplification); and 
	a digital signal processor (Fig. 6; the digital signal processor 650) operable to output the plurality of bits based on the digital signals (Fig. 6; Para. 47; Para. 52; tuning of the local oscillator wavelength enables selection of one of the subcarriers, e.g., SC1, carrying signals or data indicative of .
	Regarding claim 117, the present combination discloses An apparatus in accordance with claim 114, as described and applied above, further including an optical combiner (Fig. 6; Fig. 3a; Fig. 2; the combiner 14 is shown) having a first input that receives the first modulated optical signal (Fig. 6; Fig. 3a; Fig. 2; the input port 14-1 of the combiner 14 receives the optical multiplexed signal from output port 22-1 of node 20); and a second input that receives the second modulated optical signal (Fig. 6; Fig. 3a; Fig. 2; the input port 14-2 of the combiner 14 receives the optical multiplexed signal from output port 32-1 of node 30), the optical combiner having an output that supplies the first and the second modulated optical signals (Fig. 2; Para. 18; Node 10 may also include an optical combiner 14 that receives power split portions of modulated optical signals from other nodes 20, 30, and 40 (described below) at inputs or ports 14-1, 14-2, and 14-3 and supplies the combined portions as an input to transceiver 11).
	Regarding claim 120, the present system discloses An apparatus in accordance with claim 114, as described and applied above, further including a local oscillator laser that supplies light, at least a portion of the light being supplied to the optical hybrid circuitry  (Fig. 6; the local oscillator laser 610 provides light to the 90-degree Hybrid circuit as shown).
	Regarding claim 121, the present system discloses An apparatus in accordance with claim 120, as described and applied above, further including an optical splitter that receives the light from the local oscillator laser and supplies to the portion of the light to the optical hybrid circuitry (Fig. 6; the local oscillator laser 610 is split as shown to provide light to both 90-degree Hybrid circuits).
	Regarding claim 122, Wu et al. discloses An apparatus (Fig. 3b), comprising: 
	a first digital signal processor (Fig. 3b; the Tx DSP 310) that is operable to receive a first plurality of bits of information (Fig. 3b; Fig. 4; Para. 34; the Tx DSP 310 receive a plurality of  and provide a first plurality of digital signals based on the first plurality of bits of information (Fig. 3b; Fig. 4; Abstract; Para. 37; Pulse shape filter 470 may apply a pulse shaping filter to the data stored in the 512 frequency bins to thereby provide the digital subcarriers which are multiplexed and subject to an inverse FFT; The electrical signals or digital subcarriers are generated in a DSP based on independent input data streams); 
	digital-to-analog conversion circuitry (Fig. 3b; the DAC 320) operable to receive the first plurality of digital signals from the first digital signal processor and provide a plurality of analog signals based on the digital signals (Fig. 3b; Fig. 4; the digital-to-analog converter DAC 320 receives the multiplexed digital signals and provide the analog signal to the modulator as shown); 
	driver circuitry (Fig. 3b; the electrical lines are connected to the modulator 340 as shown) operable to output drive signals based on the analog signals (Fig. 3b; Abstract; Para. 31; Drive signals are generated based on the digital subcarriers, and such drive signals are applied to an optical modulator; Two DACs 320-1a,b supply voltage signals to modulator 340-1, and two DACs 320-2a,b supply voltage signals to modulator 340-2); 
	an optical modulator (Fig. 3b; the modulator 340) operable to modulate an optical signal based on the drive signals to provide a first modulated optical signal (Fig. 3b; Abstract; Para. 14; Drive signals are generated based on the digital subcarriers, and such drive signals are applied to an optical modulator; The optical modulator modulates light output from a laser based on the drive signals to supply optical subcarriers corresponding to the digital subcarriers), the first modulated optical signal including a first optical subcarriers and a second optical subcarrier (Fig. 3b; Abstract; Drive signals are generated based on the digital subcarriers, and such drive signals are applied to an optical modulator. The optical modulator modulates light output from a laser based on the drive signals to supply optical subcarriers corresponding to the digital subcarriers), the first optical subcarrier carrying first data and the second optical subcarrier carrying second data, the first and second data being indicative of the plurality of bits of information (Fig. 3b; Fig. 4; Para. 34; Para. 37; Abstract;  Each of FEC encoders 405-1 to 405-4 receive a plurality of independent input data streams of bits (Client Data 1-4) from a respective one of a plurality of data sources and perform error correction coding on a corresponding one of the input data streams. Each of the FEC encoded input data streams are processed and input to the corresponding pulse shape filter 470 as shown. The pulse shape filter 470 apply a pulse shaping filter to the data stored in the 512 frequency bins to thereby provide the digital subcarriers which are multiplexed and subject to an inverse FFT. The optical modulator modulates light output from a laser based on the drive signals to supply optical subcarriers corresponding to the digital subcarriers);
	a polarization beam splitter (Fig. 3a; Fig. 6; the polarization beam splitter 605) that is operable to receive a second modulated optical signal (Fig. 6; Para. 30; the polarization beam splitter 605 receives the polarization multiplexed signal, wherein the modulator 340-1 may be used to modulate signals of the first polarization. Modulator 340-2 may be used to modulate signals for the second polarization), the second modulated optical signal including a first group of optical subcarriers (Fig. 6; Para. 44; the PBS 605 receives the four subcarriers, SC1 to SC4. The first group of optical subcarriers are output from the PBS port 605-1 with first or TE polarization) and a second group of optical subcarriers (Fig. 6; Para. 44; the PBS 605 receives the four subcarriers, SC1 to SC4. The second group of optical subcarriers are output from the PBS port 605-2 with second or TM polarization), the first group of optical subcarriers including a third optical subcarrier and the second group of optical subcarriers including a fourth optical subcarrier (Fig. 6; Para. 44; the PBS 605 receives the four subcarriers, SC1 to SC4. The first group of optical subcarriers are output from the PBS port 605-1 with first or TE polarization, and the second group of optical subcarriers are output from the PBS port 605-2 with second or TM polarization), the third optical subcarrier carrying third data and the fourth optical subcarrier carrying fourth data, the third data being indicative of a second plurality of bits of information and the second data being indicative of the second plurality of bits of information (Fig. 6; Fig. 3b; Fig. 4; Para. 34; Para. 37; Abstract;  Each of FEC encoders 405-1 to 405-4 receive a plurality of independent input data streams of bits (Client Data 1-4) from a respective one of a plurality of data sources and perform error correction coding on a corresponding one of the input data streams. Each of the FEC encoded input data streams are processed and input to the corresponding pulse shape filter 470 as shown. The pulse shape filter 470 apply a pulse shaping filter to the data stored in the 512 frequency bins to thereby provide the digital subcarriers which are multiplexed and subject to an inverse FFT. The optical modulator modulates light output from a laser based on the drive signals to supply optical subcarriers corresponding to the digital subcarriers); 
	optical hybrid circuitry (Fig. 6; the 90-degree Hybrid 620-1 and 620-2) operable to receive outputs from the polarization beam splitter and supply a plurality of optical mixing products (Fig. 6; the 90-degree Hybrid 620-1 and 620-2 receives the output of the PBS 605 and the local oscillator 610 to mix the two optical signals and output the optical mixing products as shown); 
	photodetector circuitry (Fig. 6; the detectors 630-1 and 630-2) operable to supply electrical signals based on the plurality of optical mixing products (Fig. 6; Para. 45; Detectors 630 may detect mixing products output from the optical hybrids, to form corresponding voltage signals); 
	analog-to-digital conversion circuitry (Fig. 6; the analog-to-digital converters 640-1 and 640-2) operable to provide a second plurality digital signals based on the electrical signals (Fig. 6; Para. 45; two ADCs 640-1 may convert the voltage signals to digital samples for the first polarization signals after amplification. Similarly, two ADCs 640-2 may convert the voltage signals to digital samples for the second polarization signals after amplification); and 
	a second digital signal processor (Fig. 6; the digital signal processor 650) operable to output the second plurality of bits based on the digital signals (Fig. 6; Para. 47; Para. 52; tuning of the local oscillator wavelength enables selection of one of the subcarriers, e.g., SC1, carrying signals or data .
	Regarding claim 123, the present system discloses An apparatus in accordance with claim 122, as described and applied above, wherein each subcarrier of the first group of optical subcarriers has a corresponding one of a first plurality of frequencies (Fig. 5; the subcarriers, SC1 and SC2, are shown) and each subcarrier of the second group of optical subcarriers has a corresponding one of a second plurality of frequencies (Fig. 5; the subcarriers, SC3 and SC4, are shown), the first optical subcarrier having one of the first plurality of frequencies (Fig. 5; the subcarrier SC1 is shown at its frequency), and the second optical subcarrier having said one of the first plurality of frequencies (Fig. 5; the subcarrier SC2 is shown at its frequency).
	Regarding claim 124, the present system discloses An apparatus in accordance with claim 122, as described and applied above, wherein each of the first and second optical subcarriers is a Nyquist subcarrier (Fig. 3a; Para. 3; The optical signal including a plurality of Nyquist subcarriers based on the outputs of the digital signal processor, wherein a first one of the plurality of Nyquist subcarriers carries data indicative of a first one of the plurality of independent data streams, and a second one of the plurality of Nyquist subcarriers carries data indicative of a second one of the plurality of independent data streams).
	Regarding claim 127, the present system discloses An apparatus in accordance with claim 122, as described and applied above, further including an optical splitter (Fig. 3a; Fig. 2; the splitter 12 is shown) having an input that receives the first modulated optical signal (Fig. 3a; Fig. 2; the input of the splitter 12 receives the optical signal from the transceiver 11 and outputs signals through outputs 12-1 to 12-3), a first output that supplies a first portion of the first modulated optical signal and a second output that supplies a second portion of the first modulated optical signal (Fig. 3a; Fig. 2; Para. 17; Transceiver 11 may include an output that supplies modulated optical signals to a splitter 12, which, in 
	Regarding claim 128, the present system discloses An apparatus in accordance with claim 127, as described and applied above, further including an optical combiner (Fig. 6; Fig. 3a; Fig. 2; the combiner 14 is shown) having a first input that receives a first portion of the second modulated optical signal (Fig. 6; Fig. 3a; Fig. 2; the input port 14-1 of the combiner 14 receives the optical multiplexed signal from output port 22-1 of node 20) including the first group of optical subcarriers (Fig. 5; the plurality of subcarriers are shown) and a second portion of the second modulated optical including the second group of optical subcarrier (Fig. 6; Fig. 3a; Fig. 2; Para. 18; the input port 14-2 of the combiner 14 receives the optical multiplexed signal from output port 32-1 of node 30. Node 10 may also include an optical combiner 14 that receives power split portions of modulated optical signals from other nodes 20, 30, and 40 (described below) at inputs or ports 14-1, 14-2, and 14-3 and supplies the combined portions as an input to transceiver 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 104 and 125 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20190181960A1) in view of Kuschnerov et al. (US20130051801A1).
	Regarding claim 104, the present system discloses An apparatus in accordance with claim 103, as described and applied above.
	However, the present system does not expressly disclose the first data is the same as the second data.
	Kuschnerov et al. discloses the first data is the same as the second data (Fig. 3; Para. 33; Both carriers, CW1 and CW2, are separately modulated by a modulation signal p(t) derived from the data signal DS, but the modulation signal fed to modulator 21 is delayed by an electrical delay element 23). (Kuschnerov et al. teaches that the system provides a method and an arrangement for transmitting a transmission signal with a reduced detrimental effect of polarization-dependent loss (Para.5)).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission system of Wu et al., as taught by Kuschnerov et al., in order to reduce the detrimental effect of polarization-dependent loss (Kuschnerov et al., Para. 5).
	Regarding claim 125, the present system discloses An apparatus in accordance with claim 122, as described and applied above.
	However, the present system does not expressly disclose the first data is the same as the second data.
	Kuschnerov et al. discloses the first data is the same as the second data (Fig. 3; Para. 33; Both carriers, CW1 and CW2, are separately modulated by a modulation signal p(t) derived from the data signal DS, but the modulation signal fed to modulator 21 is delayed by an electrical delay element 23). (Kuschnerov et al. teaches that the system provides a method and an arrangement for transmitting a transmission signal with a reduced detrimental effect of polarization-dependent loss (Para.5)).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission system of Wu et al., as taught by Kuschnerov et al., in order to reduce the detrimental effect of polarization-dependent loss (Kuschnerov et al., Para. 5).
Regarding the claim limitation, the third data is the same as the fourth data, the present combination discloses the claimed invention except for the second pair of same data. However, the claim limitations only introduce the mere duplication of essential working parts without any unexpected result or an unexpected advantage. 
According to MPEP 2144.04 section VI, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the second pair of same data.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 107-109, 111-112, 118-119, and 129-130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20190181960A1) in view of Hu et al. (US20150125141A1).
	Regarding claim 107, the present system discloses An apparatus in accordance with claim 105, as described and applied above.
	However, the present system does not expressly disclose a wavelength selective switch that receives the first portion of the modulated optical signal.
	Hu et al. discloses a wavelength selective switch (Fig. 3; the ROADM 304-1) that receives the first portion of the modulated optical signal (Fig. 3; the multiplexed signal output from the multiplexer 307 is input to the splitter 311. The optical splitter 311 split the wavelength multiplexed signal and (The key component of ROADM is the wavelength selective switch (see, Wikipedia, first paragraph)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the ROADM, as taught by Hu et al., in order to provide the flexibility and the capability to selectively switch the optical signal to any desired direction while providing the protection path in the event of a failure.
	Regarding claim 108, the present system discloses An apparatus in accordance with claim 105, as described and applied above.
	However, the present combination does not expressly disclose a first wavelength selective switch that receives the first portion of the modulated optical signal; and a second wavelength selective switch that receives the second portion of the modulated optical signal.
	Hu et al. discloses a first wavelength selective switch (Fig. 3; the ROADM 304-1) that receives the first portion of the modulated optical signal (Fig. 3; the multiplexed signal output from the multiplexer 307 is input to the splitter 311. The optical splitter 311 split the wavelength multiplexed signal and transmits the first portion to ROADM 304-1. (The key component of ROADM is the wavelength selective switch (see, Wikipedia, first paragraph)); and a second wavelength selective switch (Fig. 3; the ROADM 304-2) that receives the second portion of the modulated optical signal (Fig. 3; the multiplexed signal output from the multiplexer 307 is input to the splitter 311. The optical splitter 311 split the wavelength multiplexed signal and transmits the second portion to ROADM 304-2. (The key component of ROADM is the wavelength selective switch (see, Wikipedia, first paragraph)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the ROADM, as taught by Hu et al., in order to provide the flexibility and the capability to selectively switch the optical signal to any desired direction while providing the protection path in the event of a failure.
An apparatus in accordance with claim 108, as described and applied above, wherein the first wavelength selective switch supplies the first optical subcarrier to a first optical communication path (Hu et al., Fig. 3; Para. 48; During normal operation, i.e., in the absence of a failure, the port module 301-1 broadcasts the single-channel optical signal 306-1 to the network 302 via a working path through ROADM 304-1, with a protection path being reserved for use in the event of a failure) including a first optical fiber (Hu et al., Fig. 3; Para. 68; a multiple-channel WDM signal is carried in at least one optical fiber. Thus, the fiber is used to carry the multiple-channel WDM signal from the ROADM 304-1 to network 302) and the second wavelength selective switch supplies the second optical subcarrier to a second optical communication path (Hu et al., Fig. 3; Para. 45; If the working path experiences a failure while a particular protection path is carrying extra traffic, the extra traffic is dropped and the protection path is used to carry the traffic that was previously being carried by the working path. That is, ROADM 304-2 is used to communicate to network 302) including a second optical fiber (Hu et al., Fig. 3; Para. 68; a multiple-channel WDM signal is carried in at least one optical fiber. Thus, the fiber is used to carry the multiple-channel WDM signal from the ROADM 304-2 to network 302).
	Regarding claim 111, the present system discloses An apparatus in accordance with claim 105, as described and applied above.
	However, the present system does not expressly disclose 
	Hu et al. discloses a wavelength selective switch (Fig. 3; the ROADM 304-1 and the ROADM 304-2) that receives the first portion of the modulated optical signal and the second portion of the modulated optical signal (Fig. 3; the multiplexed signal output from the multiplexer 307 is input to the splitter 311. The optical splitter 311 split the wavelength multiplexed signal and transmits the first portion to ROADM 304-1 and the second portion to ROADM 304-2. (The key component of ROADM is the wavelength selective switch (see, Wikipedia, first paragraph)).

The present combination discloses the claimed invention except for one wavelength selective switch rather than two separate wavelength selective switch. According to MPEP section 2144.04, use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA (1965)).
	Regarding claim 112, the present combination discloses An apparatus in accordance with claim 111, as described and applied above, wherein the wavelength selective switch supplies the first optical subcarrier to a first optical communication path (Hu et al., Fig. 3; Para. 48; During normal operation, i.e., in the absence of a failure, the port module 301-1 broadcasts the single-channel optical signal 306-1 to the network 302 via a working path through ROADM 304-1, with a protection path being reserved for use in the event of a failure) including a first optical fiber (Hu et al., Fig. 3; Para. 68; a multiple-channel WDM signal is carried in at least one optical fiber. Thus, the fiber is used to carry the multiple-channel WDM signal from the ROADM 304-1 to network 302), and the wavelength selective switch supplies the second group of optical subcarriers to a second optical communication path (Hu et al., Fig. 3; Para. 45; If the working path experiences a failure while a particular protection path is carrying extra traffic, the extra traffic is dropped and the protection path is used to carry the traffic that was previously being carried by the working path. That is, ROADM 304-2 is used to communicate to network 302) including a second optical fiber (Hu et al., Fig. 3; Para. 68; a multiple-channel WDM signal is carried in at least one optical fiber. Thus, the fiber is used to carry the multiple-channel WDM signal from the ROADM 304-2 to network 302).
	Regarding claim 118, the present system discloses An apparatus in accordance with claim 117, as described and applied above.
	However, the present system does not expressly disclose a first wavelength selective switch operable to be coupled to a first optical communication path including a first optical fiber, the first wavelength selective switch being operable to receive the first modulated optical signal from the first optical communication path and supply the first modulated optical signal to the first input of the optical combiner.
	Hu et al. discloses a first wavelength selective switch (Fig. 3; Para. 51; the switching module 314. The switching module 314 can be any optical switching module, such as a wavelength selective switch (WSS)) operable to be coupled to a first optical communication path (Fig. 3; Para. 50; a receiving module 312-1 receives a single-channel optical signal 313-1 from the network 302 through the switching module 314 by way of a single path selected from two paths (i.e., a working path and a protection path)) including a first optical fiber (Fig. 3; Para. 68; a multiple-channel WDM signal is carried in at least one optical fiber. Thus, the fiber is used to carry the multiple-channel WDM signal from the ROADM 319-1 to the switching module 314), the first wavelength selective switch being operable to receive the first modulated optical signal from the first optical communication path and supply the first modulated optical signal to the first input of the optical combiner (Fig. 3; the switching module 314 selectively outputs the optical multiplexed signal received from the ROADM).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wavelength selective switch, as taught by Hu et al., in order to provide the protection path in the event of a failure.
Regarding the limitation, a second wavelength selective switch operable to be coupled to a second optical communication path including a second optical fiber, the second wavelength selective switch being operable to receive the second modulated optical signal from the second optical communication path and supply the second modulated optical signal to the second input of the optical combiner, present combination discloses the claimed invention except for the second wavelength selective switch couple to the second input of the optical combiner. However, the claim limitations only introduce the mere duplication of essential working parts without any unexpected result or an unexpected advantage. 
According to MPEP 2144.04 section VI, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the second wavelength selective switch.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 119, the present system discloses An apparatus in accordance with claim 117, as described and applied above.
However, the present system does not expressly disclose a wavelength selective switch operable to be coupled to a first optical communication path including a first optical fiber, the wavelength selective switch being operable to receive the first modulated optical signal from the first optical communication path and supply the first modulated optical signal to the first input of the optical combiner. 
	Hu et al. discloses a wavelength selective switch (Fig. 3; Para. 51; the switching module 314. The switching module 314 can be any optical switching module, such as a wavelength selective switch (WSS)) operable to be coupled to a first optical communication path (Fig. 3; Para. 50; a receiving module 312-1 receives a single-channel optical signal 313-1 from the network 302 through the switching module 314 by way of a single path selected from two paths (i.e., a working path and a protection path)) including a first optical fiber (Fig. 3; Para. 68; a multiple-channel WDM signal is carried in at least one optical fiber. Thus, the fiber is used to carry the multiple-channel WDM signal from the ROADM 319-1 to , the wavelength selective switch being operable to receive the first modulated optical signal from the first optical communication path and supply the first modulated optical signal to the first input of the optical combiner (Fig. 3; the switching module 314 selectively outputs the optical multiplexed signal received from the ROADM).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wavelength selective switch, as taught by Hu et al., in order to provide the protection path in the event of a failure.
Regarding the limitation, the wavelength selective switch operable to be coupled to a second optical communication path including a second optical fiber, the wavelength selective switch being operable to receive the second modulated optical signal from the second optical communication path and supply the second modulated optical signal to the second input of the optical combiner, present combination discloses the claimed invention except for the second wavelength selective switch couple to the second input of the optical combiner. However, the claim limitations only introduce the mere duplication of essential working parts without any unexpected result or an unexpected advantage. 
According to MPEP 2144.04 section VI, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the second wavelength selective switch.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
The present combination discloses the claimed invention except for one wavelength selective switch rather than two separate wavelength selective switch. According to MPEP section 2144.04, use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA (1965)).
An apparatus in accordance with claim 128, as described and applied above.
	However, the present combination does not expressly disclose a first wavelength selective switch being operable to receive the first portion of the first modulated optical signal and supply the first optical subcarrier to a first optical communication path including a first optical fiber; and a second wavelength selective switch that receives the second portion of the first modulated optical signal and supplies the second optical subcarrier to a second optical communication path including a second optical fiber.
	Hu et al. discloses a first wavelength selective switch (Fig. 3; the ROADM 304-1) being operable to receive the first portion of the first modulated optical signal (Fig. 3; the multiplexed signal output from the multiplexer 307 is input to the splitter 311. The optical splitter 311 split the wavelength multiplexed signal and transmits the first portion to ROADM 304-1. (The key component of ROADM is the wavelength selective switch (see, Wikipedia, first paragraph)) and supply the first optical subcarrier to a first optical communication path (Fig. 3; Para. 48; During normal operation, i.e., in the absence of a failure, the port module 301-1 broadcasts the single-channel optical signal 306-1 to the network 302 via a working path through ROADM 304-1, with a protection path being reserved for use in the event of a failure) including a first optical fiber (Fig. 3; Para. 68; a multiple-channel WDM signal is carried in at least one optical fiber. Thus, the fiber is used to carry the multiple-channel WDM signal from the ROADM 304-1 to network 302); and a second wavelength selective switch (Fig. 3; the ROADM 304-2) that receives the second portion of the first modulated optical signal (Fig. 3; the multiplexed signal output from the multiplexer 307 is input to the splitter 311. The optical splitter 311 split the wavelength multiplexed signal and transmits the second portion to ROADM 304-2. (The key component of ROADM is the wavelength selective switch (see, Wikipedia, first paragraph)) and supplies the second optical subcarrier to a second optical communication path (Fig. 3; Para. 45; If the working path experiences a  including a second optical fiber (Fig. 3; Para. 68; a multiple-channel WDM signal is carried in at least one optical fiber. Thus, the fiber is used to carry the multiple-channel WDM signal from the ROADM 304-2 to network 302).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the ROADM, as taught by Hu et al., in order to provide the flexibility and the capability to selectively switch the optical signal to any desired direction while providing the protection path in the event of a failure.
	Regarding claim 130, the present combination discloses An apparatus in accordance with claim 129, as described and applied above.
	However, the present combination does not expressly disclose a third wavelength selective switch operable to be coupled to the second optical communication path including the second optical fiber, the third wavelength selective switch being operable to receive the first portion of the second modulated optical signal including the first group of optical subcarriers from the second optical communication path and supply the first portion of the second modulated optical signal to the first input of the optical combiner.
	Hu et al. discloses a third wavelength selective switch (Fig. 3; Para. 51; the switching module 314. The switching module 314 can be any optical switching module, such as a wavelength selective switch (WSS)) operable to be coupled to the second optical communication path (Fig. 3; Para. 50; a receiving module 312-1 receives a single-channel optical signal 313-1 from the network 302 through the switching module 314 by way of a single path selected from two paths (i.e., a working path and a protection path)) including the second optical fiber (Fig. 3; Para. 68; a multiple-channel WDM signal is carried in at least one optical fiber. Thus, the fiber is used to carry the multiple-channel WDM signal , the third wavelength selective switch being operable to receive the first portion of the second modulated optical signal including the first group of optical subcarriers from the second optical communication path and supply the first portion of the second modulated optical signal to the first input of the optical combiner (Fig. 3; the switching module 314 selectively outputs the optical multiplexed signal received from the ROADM). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wavelength selective switch, as taught by Hu et al., in order to provide the protection path in the event of a failure.
Regarding the limitation, a fourth wavelength selective switch operable to be coupled to the first optical communication path including the first optical fiber, the fourth wavelength selective switch being operable to receive the second portion of the second modulated optical signal including the fourth optical subcarrier from the first optical communication path and supply the second portion of the second modulated optical signal to the second input of the optical combiner, present combination discloses the claimed invention except for another wavelength selective switch couple to the second input of the optical combiner. However, the claim limitations only introduce the mere duplication of essential working parts without any unexpected result or an unexpected advantage. 
According to MPEP 2144.04 section VI, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add another wavelength selective switch.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20190181960A1) in view of Bergano (US5491576).
Regarding claim 115, the present system discloses An apparatus in accordance with claim 114, as described and applied above.
	However, the present system does not expressly disclose the first data is the same as the second data.
	Bergano discloses the first data is the same as the second data (Fig. 1; Column 3, lines 57-67; modulators 105 and 106 modulate wavelengths 1 and 2 with the same data waveform from data source 101. The electrical and optical path lengths are arranged such that the average delays from data source 101 to the output of coupler 109 are the same, so that the data signals modulated on 1 and 2  are coincident. Variable time delay 102 is used to make small adjustments in the relative phases of the data on 1 and 2. These adjustments may be advantageously used to correct for PMD and chromatic dispersion in the transmission fiber). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission system of Wu et al., as taught by Bergano, in order to correct for PMD and chromatic dispersion in the transmission fiber.
Claims 116 and 126 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20190181960A1) in view of Kee et al. (US20050271387A1).
	Regarding claim 116, the present system discloses An apparatus in accordance with claim 114, as described and applied above.
	However, the present system does not expressly disclose a guard band spectrally separates first frequencies associated with the first group of optical subcarriers from second frequencies associated with the second group of optical subcarriers.
	Kee et al. discloses a guard band spectrally separates first frequencies associated with the first group of optical subcarriers from second frequencies associated with the second group of optical subcarriers (Fig. 3; Para. 88; a gap is introduced at or near the centre as shown) (Kee et al. teaches that a gap has the effect of reducing the information content at the center, where the impairments from non- linearity can be greatest. It can be combined with increasing the power of the remaining sub carriers near the center when nonlinearity dominates, to improve the BER (Para. 28)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a guard band at the center of the subcarriers, as taught by Kee et al., in the present system in order to reduce impairment where non-linearity dominates and to improve the BER (Kee et al., Para. 28).
	Regarding claim 126, the present system discloses An apparatus in accordance with claim 122, as described and applied above.
	However, the present system does not expressly disclose a guard band spectrally separates first frequencies associated with the first group of optical subcarriers from second frequencies associated with the second group of optical subcarriers.
	Kee et al. discloses a guard band spectrally separates first frequencies associated with the first group of optical subcarriers from second frequencies associated with the second group of optical subcarriers (Fig. 3; Para. 88; a gap is introduced at or near the centre as shown) (Kee et al. teaches that a gap has the effect of reducing the information content at the center, where the impairments from non- linearity can be greatest. It can be combined with increasing the power of the remaining sub carriers near the center when nonlinearity dominates, to improve the BER (Para. 28)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a guard band at the center of the subcarriers, as taught by Kee et al., in the present system in order to reduce impairment where non-linearity dominates and to improve the BER (Kee et al., Para. 28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636